Exhibit 10.5
 
EXECUTION VERSION
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
           THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is dated
as of April 16, 2013, by and among CAPLEASE, LP, a Delaware limited partnership,
PREFCO DIX-NEUF LLC, a Connecticut limited liability company, PREFCO NINETEEN
LIMITED PARTNERSHIP, a Connecticut limited partnership, CLF CANE RUN MEMBER,
LLC, a Delaware limited liability company, CLF CANE RUN LOUISVILLE, LLC, a
Delaware limited liability company, CLF LANDMARK OMAHA LLC, a Delaware limited
liability company, CLF DODGE OMAHA LLC, a Delaware limited liability company,
KDC BUSCH BOULEVARD LLC, a Delaware limited liability company, CLF 555 N DANIELS
WAY LLC, a Delaware limited liability company, CLF PULCO ONE LLC, a Delaware
limited liability company, and CLF PULCO TWO LLC, a Delaware limited liability
company (each, a “Borrower” and collectively, the “Borrowers”), the Lenders (as
defined below) party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent for the Lenders (together with its successors
and assigns, the “Agent”).
 
W I T N E S S E T H :
 
WHEREAS, Borrowers, the lenders party thereto (the “Lenders”), and Agent entered
into that certain Credit Agreement dated as of June 29, 2012 (as amended,
restated, supplemented, or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”); and
 
WHEREAS, the Borrowers have requested that the Agent and the Lenders party
hereto amend certain provisions of the Credit Agreement as set forth herein, and
the Agent and the Lenders party hereto have agreed to such amendments, subject
to the terms and conditions hereof.
 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenant
and agree as follows:
 
SECTION 1.    Definitions.  Unless otherwise specifically defined herein, each
term used herein which is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement.  Each reference to “hereof,”
“hereunder,” “herein,” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.
 
SECTION 2.    Amendments to the Credit Agreement.  The parties hereto hereby
agree that:
 
(a)           Section 1.1 of the Credit Agreement is hereby amended by amending
the definitions of “Maximum Loan Availability” and “Revolving Commitment” so
that each reads, in its entirety, as follows:
 
“Maximum Loan Availability” means, at any time, the lesser of (a) the aggregate
of the Commitments of all the Lenders, as reduced or increased from time to time
pursuant to the terms hereof, (b) the Borrowing Base, and (c) the amount, if
any, by which (i) the Borrowing Base exceeds (ii) the aggregate outstanding
principal amount of the Loans and the Letter of Credit Liabilities.
 
“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1 and to issue (in the case of the
Issuing Bank) and to participate (in the case of the other Lenders) in Letters
of Credit pursuant to Section 2.4(i), in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule 1 as such Lender’s “Revolving
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
or agreement executed by a Person becoming a Lender in accordance with Section
2.19, as the same may be reduced from time to time pursuant to Section 2.13 or
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 13.6 or increased as appropriate to
reflect any increase effected in accordance with Section 2.19.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Article II of the Credit Agreement is hereby amended by adding the
following new Section 2.19:
 
Section 2.19     Increase in Revolving Commitments
 
The Borrowers shall have the right to request increases in the aggregate amount
of the Revolving Commitments by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Revolving
Commitments shall not exceed $200,000,000.00.  Each such increase in the
Revolving Commitments must be an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof or in such other amounts as
approved by Administrative Agent in its sole discretion.  The Administrative
Agent, in consultation with the Borrowers, shall manage all aspects of the
syndication of such increase in the Revolving Commitments, including decisions
as to the selection of the existing Lenders and/or other banks, financial
institutions and other institutional lenders to be approached with respect to
such increase and the allocations of the increase in the Revolving Commitments
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders.  No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment or provide a new Revolving Commitment, and any
new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee.  If a new Lender becomes a
party to this Agreement, or if any existing Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Lender hereunder (or in
the case of an existing Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Lenders its Commitment Percentage
(determined with respect to the Lenders’ respective Revolving Commitments and
after giving effect to the increase of the Revolving Commitments) of any
outstanding Revolving Loans, by making available to the Administrative Agent for
the account of such other Lenders, in same day funds, an amount equal to (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender, plus (B) the aggregate amount of payments previously
made by the other Revolving Lenders under Section 2.4.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans.  The
Borrowers shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 5.4 as a result of the prepayment of any such
Revolving Loans.  Effecting the increase of the Revolving Commitments under this
Section is subject to the following conditions precedent:  (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrowers and
each other Loan Party in any Loan Document to which any of them is a party shall
be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder, and
(z)  the Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:  (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all partnership and/or member, or other necessary
action taken by the Borrowers to authorize such increase and (B) all corporate
or other necessary action taken by the Guarantor authorizing the guaranty of
such increase; and (ii) an opinion of counsel to the Borrowers and the
Guarantor, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent; and (iii) new
Revolving Notes executed by the Borrowers, payable to any new Revolving Lenders
and replacement Revolving Notes executed by the Borrowers, payable to any
existing Revolving Lenders increasing their Revolving Commitments, in the amount
of such Revolving Lender’s Revolving Commitment at the time of the effectiveness
of the applicable increase in the aggregate amount of the Revolving
Commitments.  In connection with any increase in the aggregate amount of the
Revolving Commitments pursuant to this Section 2.19 any Lender becoming a party
hereto shall execute such documents and agreements as the Administrative Agent
may reasonably request.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Section 7.2 of the Credit Agreement is hereby amended so that it
reads, in its entirety, as follows:
 
Section 7.2 Survival of Representations and Warranties, Etc.
 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any of their
respective Subsidiaries to the Administrative Agent or any Lender pursuant to or
in connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Agreement Date and delivered to the Administrative Agent or any Lender in
connection with the underwriting or closing the transactions contemplated
hereby) shall constitute representations and warranties made by the Borrowers
under this Agreement. All representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the date on which any extension of the Maturity Date is
effectuated pursuant to Section 2.14, the date on which any increase of the
Revolving Commitments is effectuated pursuant to Section 2.19, and at and as of
the date of the occurrence of each Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall be
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.


 
 

--------------------------------------------------------------------------------

 
(d)           Subclause (i) of Section 13.7(b) of the Credit Agreement is hereby
amended so that it reads, in its entirety, as follows:
 
(i)           increase the Commitments of the Lenders (except for (x) any
increase as a result of an assignment of Commitments permitted under
Section 13.6 or (y) as provided in Section 2.19) or subject the Lenders to any
additional obligations;
 
SECTION 3.     Miscellaneous.
 
(a)           Effect of Agreement.  Except as set forth expressly hereinabove,
all terms of the Credit Agreement and the other Loan Documents shall be and
remain in full force and effect, and shall constitute the legal, valid, binding,
and enforceable obligations of the Borrowers.
 
(b)           No Novation or Mutual Departure.  Each Borrower expressly
acknowledges and agrees that (i) there has not been, and this Agreement does not
constitute or establish, a novation with respect to the Credit Agreement or any
of the other Loan Documents, or a mutual departure from the strict terms,
provisions, and conditions thereof, other than with respect to the amendments
contained in Section 2 above; and (ii) nothing in this Agreement shall affect or
limit the Agent’s or Lenders’ right to demand payment of liabilities owing from
the Borrowers to the Agent or any Lender under, or to demand strict performance
of the terms, provisions and conditions of, the Credit Agreement and the other
Loan Documents, to exercise any and all rights, powers, and remedies under the
Credit Agreement or the other Loan Documents or at law or in equity, or to do
any and all of the foregoing, immediately at any time after the occurrence of a
Default or an Event of Default under the Credit Agreement or the other Loan
Documents.
 
(c)           Ratification.  Each Borrower (i) hereby restates, ratifies, and
reaffirms each and every term, covenant, and condition set forth in the Credit
Agreement and the other Loan Documents to which it is a party effective as of
the date hereof and (ii) restates and renews each and every representation and
warranty heretofore made by it in the Credit Agreement and the other Loan
Documents as fully as if made on the date hereof and with specific reference to
this Agreement and any other Loan Documents executed or delivered in connection
herewith (except with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date).
 
(d)           No Default.  To induce the Agent and the Lenders party hereto to
enter into this Agreement and to continue to make advances pursuant to the
Credit Agreement (subject to the terms and conditions thereof), each Borrower
hereby acknowledges and agrees that, as of the date hereof, and after giving
effect to the terms hereof, there exists (i) no Default or Event of Default and
(ii) no right of offset, defense, counterclaim, claim, or objection in favor of
the Borrowers or arising out of or with respect to any of the Loans or other
obligations of the Borrowers owed to the Agent and the Lenders party hereto
under the Credit Agreement or any other Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
(e)           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.  This Agreement may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of the Agreement.
 
(f)           Fax or Other Transmission.  Delivery by one or more parties hereto
of an executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.
 
(g)           Recitals Incorporated Herein.  The preamble and the recitals to
this Agreement are hereby incorporated herein by this reference.
 
(h)           Section References.  Section titles and references used in this
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.
 
(i)           Further Assurances.  Borrowers agree to take, at Borrowers’
expense, such further actions as the Agent shall reasonably request from time to
time to evidence the amendments set forth herein and the transactions
contemplated hereby.
 
(j)           Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the internal laws of the State of New York
but excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.
 
SECTION 4.     Conditions Precedent.  This Agreement shall become effective only
upon the satisfaction of the following conditions precedent:
 
(a)           Receipt by the Agent of counterparts of this Agreement duly
executed by the Borrower, Lenders and the Agent.
 
(b)           Receipt by the Agent of counterparts of the Consent,
Reaffirmation, and Agreement of Guarantor attached hereto duly executed by the
Guarantor.
 
 [SIGNATURES ON FOLLOWING PAGES.]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the Borrowers, the Agent, and the Lenders party
hereto has caused this Agreement to be duly executed by its duly authorized
officer as of the day and year first above written.
 


 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender




By:  /s/ D. Bryan Gregory               
        D. Bryan Gregory
        Director
 
 
 

--------------------------------------------------------------------------------

 
 
“BORROWERS”
 
CAPLEASE, LP,
a Delaware limited partnership


By:
CLF OP General Partner LLC,

 
a Delaware limited liability company,

 
its general partner



  By:   
CapLease, Inc.,

 
a Maryland corporation,

 
its sole member



  By:    /s/ Robert C. Blanz               
Robert C. Blanz
Senior Vice President


PREFCO DIX-NEUF LLC,
a Connecticut limited liability company


By:  /s/ Robert C. Blanz                     
Robert C. Blanz
Senior Vice President


PREFCO NINETEEN LIMITED PARTNERSHIP,
a Connecticut limited partnership


By:
PREFCO Dix-Neuf LLC,

 
a Connecticut limited liability company,

 
its general partner



By: /s/ Robert C. Blanz                   
Robert C. Blanz
Senior Vice President


CLF CANE RUN LOUISVILLE, LLC,
a Delaware limited liability company


By:  /s/ Robert C. Blanz                            
Robert C. Blanz
Senior Vice President


CLF CANE RUN MEMBER, LLC,
a Delaware limited liability company


By:  /s/ Robert C. Blanz                          
Robert C. Blanz
Senior Vice President




 
 

--------------------------------------------------------------------------------

 
CLF LANDMARK OMAHA LLC,
a Delaware limited liability company
 
By:  /s/ Robert C. Blanz                          
Robert C. Blanz
Senior Vice President


CLF DODGE OMAHA LLC,
a Delaware limited liability company
 
By:  /s/ Robert C. Blanz                          
Robert C. Blanz
Senior Vice President


KDC BUSCH BOULEVARD LLC,
a Delaware limited liability company


By:  /s/ Robert C. Blanz                          
Robert C. Blanz
Senior Vice President


CLF 555 N DANIELS WAY LLC,
a Delaware limited liability company


By:  /s/ Robert C. Blanz                          
Robert C. Blanz
Senior Vice President
 
CLF PULCO ONE LLC,
a Delaware limited liability company


By:  /s/ Robert C. Blanz                          
Robert C. Blanz
Senior Vice President
 
CLF PULCO TWO LLC,
a Delaware limited liability company


By:  /s/ Robert C. Blanz                          
Robert C. Blanz
Senior Vice President


 
 

--------------------------------------------------------------------------------

 
 
CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTOR


Guarantor (a) acknowledges receipt of the foregoing First Amendment to Credit
Agreement (the “Agreement”), (b) consents to the execution and delivery of the
Agreement, and (c) reaffirms all of its obligations and covenants under the (i)
Guaranty (as defined in the Credit Agreement defined in the Agreement), (ii)
Hazardous Materials Indemnity Agreement (as defined in the Credit Agreement
defined in the Agreement), and (iii) each of the Loan Documents (as defined in
the Credit Agreement defined in the Agreement) to which it is a party, and
agrees that none of its obligations and covenants shall be reduced or limited by
the execution and delivery of the Agreements.

 
Delivery of an executed counterpart of this consent via facsimile, telecopy, or
other electronic method of transmission pursuant to which the signature of
Guarantor can be seen (including, without limitation, Adobe Corporation’s
Portable Document Format) shall have the same force and effect as the delivery
of an original executed counterpart of this consent.  Guarantor’s delivery of an
executed counterpart of this consent by facsimile or other electronic method of
transmission shall be made in conjunction with Guarantor’s delivery of an
original executed counterpart, but Guarantor’s failure to deliver said original
executed counterpart shall not affect the validity, enforceability, or binding
effect of this consent.
 
 
“GUARANTOR”
 
CAPLEASE, INC.,
a Maryland corporation,




By:  /s/ Robert C. Blanz                          
Robert C. Blanz
Senior Vice President

 